


EXHIBIT 10.1




AMENDMENT NO. 1 TO AMENDED AND RESTATED AGREEMENT
 


This Amendment No. 1, dated July 29, 2009, between Fair Isaac Corporation, a
Delaware corporation (the "Company"), on the one hand, and Sandell Asset
Management Corp., a Cayman Islands exempted company ("SAMC"), Castlerigg Master
Investments Ltd., a British Virgin Islands company (“Castlerigg Master
Investments”), Castlerigg International Limited, a British Virgin Islands
Company (“Castlerigg International”), Castlerigg International Holdings Limited,
a British Virgin Islands company (“Castlerigg Holdings”, and collectively with
SAMC, Castlerigg Master Investments, and Castlerigg International, the “Sandell
Group”), on the other hand, amends the Amended and Restated Agreement, dated
December 4, 2008, between the Company and the Sandell Group (the "Amended and
Restated Agreement"). Terms used but not defined herein shall have the meanings
ascribed to such terms in the Amended and Restated Agreement.
 
WHEREAS, Nick Graziano is currently a member of the Board, but as of July 24,
2009 ceased to be employed by the Sandell Group;
 
WHEREAS, while the Sandell Group has determined not to seek to replace Mr.
Graziano following the termination of his employment with the Sandell Group, and
Mr. Graziano will no longer be acting as a representative of the Sandell Group;
 
WHEREAS, the two other members of the Board named in connection with the Amended
and Restated Agreement, Mr. Loren and Mr. McFarlane, are independent of the
Sandell Group;
 
WHEREAS, the parties wish to clarify that the Sandell Group will no longer have
any representative on or influence over the composition of the Board of the
Company, and to that end to amend the Amended and Restated Agreement to remove
the right held by the Sandell Group to name replacements, in certain
circumstances, in the event Mr. Loren, Mr. McFarlane or Mr. Graziano cease to
serve as directors of the Company and to make certain other related amendments;
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound, the parties hereby agree
as follows:
 
1. Amendments.
 
(a)            Section 3(c).  Section 3(c) of the Amended and Restated Agreement
is hereby amended by replacing “; and” at the end thereof with a period.
 
(b)            Section 3(d).  Section 3(d) of the Amended and Restated
Agreement, providing the Sandell Group with the right to replace Mr. Graziano,
Mr. Loren, and Mr. McFarlane in certain circumstances, is hereby deleted in its
entirety.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)            Section 5(b).  Section 5(b) of the Amended and Restated Agreement
is hereby amended by: (i) deleting the words “(or those of their replacements as
contemplated by Section 3)” in the first parenthetical of this section; and (ii)
deleting in its entirety the second proviso of this section.
 
(d)            Section 7.  Section 7 of the Amended and Restated Agreement is
hereby amended by: deleting the words “(and any replacement director appointed
to the Board pursuant to Section 3(d))” in the first parenthetical of this
section.
 
2. Other Sections. Other than as specifically set forth in this Amendment No. 1,
the Amended and Restated Agreement (including without limitation, the obligation
of each of Mr. Graziano, Mr. Loren and Mr. McFarlane to tender his resignation
from the Board in the event the Sandell Group’s beneficial ownership of the
Company’s common stock becomes less than three percent (3%) of the outstanding
shares of common stock of the Company contained in Section 7 of the Amended and
Restated Agreement) shall continue in full force and effect and shall terminate
only in accordance with the terms of the Amended and Restated Agreement.
 


 
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
 

 
 

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed and delivered by
each party hereto as of the date first above written.
 


 

 
FAIR ISAAC CORPORATION
     
By:
/s/ Mark N. Greene
 
Name:  Mark N. Greene
 
Title:     CEO
         
SANDELL ASSET MANAGEMENT CORP.
     
By:
/s/ Thomas E. Sandell
 
Name:  Thomas E. Sandell
 
Title:     Chief Executive Officer
         
CASTLERIGG MASTER INVESTMENTS LTD.
 
BY:  Sandell Asset Management Corp.
     
By:
/s/ Thomas E. Sandell
 
Name:  Thomas E. Sandell
 
Title:     Chief Executive Officer
         
CASTLERIGG INTERNATIONAL LIMITED.
 
BY:  Sandell Asset Management Corp.
     
By:
/s/ Thomas E. Sandell
 
Name:  Thomas E. Sandell
 
Title:     Chief Executive Officer
         
CASTLERIGG INTERNATIONAL HOLDINGS LIMITED
 
BY:  Sandell Asset Management Corp.
     
By:
/s/ Thomas E. Sandell
 
Name:  Thomas E. Sandell
 
Title:     Chief Executive Officer
   


 
 

--------------------------------------------------------------------------------

 




Acknowledged and Agreed by:         /s/ Nick Graziano   Name:  Nick Graziano    
    /s/ Allan Loren   Name:  Allan Loren         /s/ John S. McFarlane  
Name:  John S. McFarlane




 

